Judgment unanimously affirmed. Memorandum: The court did not abuse its discretion in denying defendant’s request for a two-week adjournment of the trial to enable defense counsel to confer with an expert *933witness. The case had been placed on the calendar for a day certain for trial more than two months before, and when the court denied the motion a full week before the trial, it noted that the witness whom defense counsel had contacted was only two hours away, that he could come to defense counsel’s office, and that his testimony could be discussed in about one hour. The court advised defense counsel to continue his efforts to obtain the expert testimony. Thus, when the trial court denied defendant’s request for an adjournment, it had reason to believe that, under the circumstances, one week would be sufficient time for defense counsel to obtain the expert testimony he sought. Defense counsel made no showing that more time would be required. When the trial commenced a week later, defense counsel made no mention of any further attempt to obtain the testimony of the expert witness and did not request an adjournment to do so.
Contrary to defendant’s other contentions, the evidence was sufficient to prove defendant’s guilt beyond a reasonable doubt and there was ample corroboration of the testimony of the two accomplices. (Appeal from judgment of Monroe County Court, Celli, J. — robbery, first degree, and other charges.) Present— Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.